81 F.3d 168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rolland Richard HENRY, Plaintiff-Appellant,v.The COUNTY OF SHASTA;  State of California, et al.,Defendants-Appellees.
Nos. 94-17045, 95-15306, 95-15316.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1995.*Decided March 26, 1996.

Before:  BROWNING, CANBY and HALL, Circuit Judges.


1
MEMORANDUM**


2
Plaintiff-Appellant Rolland Richard Henry appeals the district court's denial of two motions for preliminary injunctions in his 42 U.S.C. § 1983 action alleging that the County of Shasta, California Highway Patrol officers, and other state and county defendants violated his civil rights by arresting him for refusing to sign a notice to appear when he was stopped and cited for traffic infractions.   This Court has jurisdiction pursuant to 28 U.S.C. § 1292(a)(1).


3
The district court's denials of Henry's motions for preliminary injunctions are the only issues before us on appeal.   This Court reviews the denials for an abuse of discretion.  See Stanley v. University of Southern California, 13 F.3d 1313, 1319 (9th Cir.1994).   We do not need to set forth the facts giving rise to Henry's claims because the parties are familiar with them.


4
The district court determined that Henry failed to meet the irreparable injury or balance of hardships criteria for issuance of the first preliminary injunction because it is unlikely that he will be confined to the Safety Cell to force his compliance with booking procedures again.   This determination was not an abuse of discretion.  See City of Los Angeles v. Lyons, 461 U.S. 95, 105, 111 (1983).   The district court's determination that Henry also had not met these criteria for issuance of the second preliminary injunction, because he is unlikely to be arrested again for refusing to sign a notice to appear when cited for a traffic infraction, also was not an abuse of discretion.   Id.


5
Although Henry filed several requests for reconsideration of the district court's denials of his various motions in the underlying litigation, there is no indication that Henry moved for reconsideration of the preliminary injunction denials and his brief on appeal does not raise the issue.   We thus do not consider the denials of any of Henry's motions for reconsideration.  Officers for Justice v. Civil Serv.  Comm'n, 979 F.2d 721, 726 (9th Cir.1992) cert. denied, 113 S.Ct. 1645 (1993) (failure to raise argument in opening brief constitutes waiver).


6
The judgment of the district court is AFFIRMED.1



*
 The panel unanimously finds this case suitable for decision without argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


1
 The request of the County defendants for sanctions is denied